977 F.2d 581
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald W. JARVI, Plaintiff-Appellant,v.Corbin R. DAVIS;  State of Michigan Supreme Court,Defendants-Appellees.
No. 92-1563.
United States Court of Appeals, Sixth Circuit.
Oct. 7, 1992.

Before KEITH, NATHANIEL R. JONES and BOGGS, Circuit Judges.

ORDER

1
Ronald W. Jarvi appeals a district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking injunctive and monetary relief, Jarvi sued the Michigan Supreme Court and the clerk of that court.   Jarvi alleged that the defendants failed to file a pleading submitted to that court.   The district court determined that the defendants were entitled to absolute immunity and dismissed the case.   The district court subsequently denied Jarvi's motion for reconsideration.   Jarvi has filed a timely appeal.


3
Upon review, we conclude that the district court did not abuse its discretion in dismissing Jarvi's complaint, because his claims lack an arguable basis either in law or in fact.   Denton v. Hernandez, 112 S. Ct. 1728, 1733-34 (1992).


4
Accordingly, we affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.